The record in this case has been examined and the questions raised found to be substantially the same as those raised in J.J. Zorn, et al., v. T.J. Britton, a companion case decided June 12, 1935, reported in 120 Fla. 304, 162 So.2d 879. No briefs were filed in this case and it is agreed by counsel that the judgment in the last entitled case *Page 747 
would control in this. The judgment below is accordingly affirmed on authority of Zorn v. Britton, supra.
Affirmed.
ELLIS, P.J., and BUFORD, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.